Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent Superintendent of Woodbourne Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
In our view, the misbehavior report and testimony at the hearing constitutes substantial evidence supporting the determination finding petitioner guilty of violating the prison disciplinary rule that prohibits being out of place (see Matter of Guerin v Miller, 16 AD3d 799 [2005]). According to the misbehavior report, petitioner indicated that he needed to be released from his cell during the noon medication call out. However, after petitioner was released, the correction officer *560was informed that petitioner was not an inmate who received medication at noon and that he had, in fact, gone to another cell block purportedly to drop off a medication refill request. Although petitioner admits that he went to drop off the medication refill request, whether, as petitioner claims, he informed the correction officer where he was going prior to being released from his cell created a credibility issue for the hearing officer to resolve (see Matter of Abdul-Matiyn v Commissioner, State of N.Y., Dept. of Correctional Servs., 250 AD2d 1009, 1010 [1998]). Finally, under the circumstances herein, petitioner’s general challenge to the illegible signature endorsing the misbehavior report does not require annulment of the determination inasmuch as he has demonstrated no prejudice as a result thereof (see generally Matter of Russell v Selsky, 305 AD2d 844 [2003], lv denied 100 NY2d 510 [2003]).
Petitioner’s remaining arguments have been examined and found to be unpersuasive.
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.